184 F.2d 671
Erick WEIDEMAN and Roscoe Sawlan, Appellants, Lester W. HICKS, Appellant,v.Frank WARE, Appellee.
No. 11101.
No. 11102.
United States Court of Appeals Sixth Circuit.
October 6, 1950.

Appeal from the United States District Court for the Eastern District of Michigan, Southern Division; Frank A. Picard, Judge.
Edward N. Barnard, Detroit, Mich., Theodore E. Robbins, Detroit, Mich., for appellants Weidman and another.
Davidson & Kaess, Detroit, Mich., George Gottshall, Detroit, Mich., for appellant Hicks.
Elmer H. Groefsema, Detroit, Mich., for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and arguments of counsel for respective parties;


2
And the Court being of the opinion that there was substantial evidence of negligence on the part of the appellant Weideman as well as on the part of the appellant Hicks, and that the trial Judge was correct in submitting such issue to the jury with respect to both of said appellants;


3
And no prejudicial error appearing from the record;


4
It is ordered that the judgment of the District Court be and is affirmed.